Main, J.
(dissenting)—The rule of the cases cited in the majority opinion, as stated in the Boyle case, is:
“The rule is that a defendant is not guilty of contempt of court for failure to pay alimony where it appears by clear and satisfactory evidence that he has neither the means nor the ability to do so, and that his disobedience, therefore,.is not wilful.”
In my opinion, the facts of this case do not bring it within that rule. The findings and judgment of the trial court should be sustained. I therefore dissent.
Bridges and Mackintosh, JJ.,- concur with Main, J.